Citation Nr: 0108853	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of fever.

2.  Entitlement to service connection for a leg disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for a head condition.

6.  Entitlement to service connection for body pain.

7.  Entitlement to service connection for residuals of hernia 
repair.

8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to benefits sought on appeal.

The record reflects that the veteran requested a personal 
hearing in this matter.  The veteran was scheduled for 
hearing, and notice of the same was forwarded to him in May 
2000.  The record reflects that the veteran did not appear on 
the scheduled hearing date.  No further correspondence has 
been received from the veteran relative to his hearing 
request.  In accordance with the provisions of 38 C.F.R. § 
20.704(d) (2000), this matter is now before the Board for 
appellate review. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the RO attempted to obtain the veteran's service medical 
records from the service department on two occasions, but was 
informed by the National Personnel Records Center (NPRC) that 
the veteran's service medical records were destroyed by fire 
in 1973.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran's service medical 
records are unavailable, the VA's duty to assist is 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993). 

The veteran has also reported that he received medical 
treatment during service at a facility located in Greensboro, 
North Carolina, in early 1946.  It is unclear whether this 
period of hospitalization refers to a state medical facility 
or a military base hospital.  This matter should be clarified 
on remand.   

Furthermore, recent VA medical records show treatment of 
complaints pertaining to the veteran's back, feet, legs, body 
pain, hernia, and coronary artery disease.  However, it does 
not appear that the veteran was scheduled for VA examinations 
to determine the nature and etiology of such disorders.  The 
VA's duty to assist includes obtaining thorough and 
contemporaneous VA examinations, and obtaining pertinent 
medical records.  Moreover, evidence of record indicates that 
the veteran stopped working in 1976 due to disability.  The 
veteran reported that he now received Social Security 
benefits.  It does not appear that the type of Social 
Security benefit (disability or retirement) he received has 
been clarified.

In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this matter will cause, it recognizes that due 
process
considerations require such action.  Accordingly, this case 
is REMANDED for the following: 

1.  The RO should send the veteran the 
appropriate forms to assist in the 
reconstruction of pertinent medical 
information, including the "Questionnaire 
about Military Service" and Form 13055 
(Request for Information Needed to 
Reconstruct Medical Data).  The veteran is 
advised that it is vitally important that he 
fully cooperate in the effort to develop 
additional service medical records.  He is 
also advised that he should be as specific as 
possible in providing information concerning 
the dates, and his units of assignment, since 
an effective search for additional records 
may depend heavily upon the quantity and 
quality of the information he supplies.

2.  Following the above action, the RO should 
make another attempt to secure additional 
service medical records or alternative 
records through official channels, to include 
personnel records, and Surgeon General's 
Office (SGO) extracts if feasible, and the 
results of any such search undertaken should 
be in writing.

3.  The RO should take appropriate steps to 
obtain any private medical records referable 
to treatment received by the veteran for his 
claimed disabilities, after asking him to 
identify all physicians from whom he sought 
treatment after November 1946, and obtaining 
appropriate authorization for release of such 
information.

4.  The RO should clarify the type of Social 
Security benefits the veteran received, i.e. 
disability or retirement.  If the veteran is 
received Social Security disability benefits, 
the RO should contact the Social Security 
Administration and request copies of the 
veteran's records.

5.  The RO should advise the veteran that he 
may submit evidence in the form of lay 
statements by fellow service members in 
support of his claim.  The veteran's 
representative may be of assistance in 
securing this information. 

6.  The RO should schedule the veteran for VA 
examinations to determine the nature and 
etiology of his disabilities to include a leg 
disorder, bilateral foot disorder, bilateral 
ankle disorder, body pain, residuals of 
hernia repair, a disorder of the heart, and a 
nervous disorder.  The examiners should 
review the claims folder and the medical 
evidence of record prior to the examination.  
The examiner(s) should provide opinions as to 
the nature of the veteran's current disorders 
and whether is likely as not that the 
veteran's alleged disorders are related to 
his service.  The examiners should provide 
reasons and bases for these opinions.

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied.

8.  The RO should thereafter readjudicate the 
claims on appeal.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board does not 
intimate any opinion, legal or factual, as to the ultimate 
disposition of the issues presented.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



